DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      MICHAEL DANSINGHANI,
                            Appellant,

                                   v.

       WILMINGTON SAVINGS FUND SOCIETY FSB d/b/a
    CHRISTIANA TRUST NOT INDIVIDUALLY BUT AS TRUSTEE
        FOR PRETIUM MORTGAGE ACQUISITION TRUST,
  CHAPEL TRAIL OWNERS ASSOCIATION, INC., CITIBANK, N.A.
 SUCCESSOR BY MERGER TO CITIBANK (SOUTH DAKOTA), N.A.,
MALIBU BAY AT CHAPEL TRAIL HOMEOWNERS ASSOCIATION, INC.,
        ROFAMAX, LLC, and MAUREEN L. DANSINGHANI,
                         Appellees.

                             No. 4D19-1127

                             [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. CACE-17-000736(11).

  Michael Dansinghani, Pembroke Pines, pro se.

  David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellee Wilmington Savings.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.